On September 22,1992, the Defendant was sentenced to forty (40) years for Sexual Intercourse without Consent. The Defendant is a dangerous offender for the purposes of parole eligibility. The sentence shall run consecutively to any sentence which the *25Defendant may serve as a result of his 1981 conviction in Missoula County for Burglary/Kidnapping and two counts of Sexual Intercourse without Consent; plus conditions as listed in the September 22,1992 Judgment by Judge Keedy.
DATED this 6th day of May, 1993.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd. Baugh, and Hon. John Warner, Judges
On May 6,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Dan O’Brien, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
The Sentence Review Board wishes to thank Dan O’Brien, Legal Intern from the Montana Defender Project for his assistance to the defendant and to this Court.